DETAILED ACTION

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Change of Examiner
This application has been reassigned from Dennis Parad to Brian Gulledge for the remainder of its prosecution.  Applicant is advised that future communications should be directed to Brian Gulledge, who can be contacted at 571-270-5756, Monday–Thursday from 7:00 am until 3:00 pm.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 May 2021 has been entered.
 
Previous Rejections
Applicants' arguments, filed 21 May 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11, 16, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 16 both refer to “the at least one biodegradable polymer” and then further limit this ingredient. Both claims depend from independent claim 6.  There is insufficient antecedent basis for this limitation in the claims, as no biodegradable polymer is recited therein by either claim, and it is unclear how this polymer relates to the implantable medical device. Further, it is noted that this ingredient (the biodegradable polymer) was deleted from claim 6 in the amendment received 02 January 2020 (the polymer limitation being replaced with the current liposome limitation), and thus it is unclear as well if claims 11 and 16 are even intended to further limit the current claim 6.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, 10-12, 14-16, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Biggs et al. (US Patent Application Publication 2012/0142648) in view of Denyer et al. (US Patent Application Publication 2016/0158405).
	Biggs et al. discloses effective treatments of pain for extended periods of time by administering an effective amount of clonidine at or near a target site (abstract). In some embodiments, this is achieved using a drug depot comprising clonidine or clonidine hydrochloride and a polymer such as PLGA (paragraph [199]). Additionally, per the definitions stated by Biggs et al., the depot included liposomes (paragraph [25]), thus liposomes with the drug (i.e. the clonidine) are taught by Biggs et al.
	Independent instant claim 6 recites that there is an imidazoline compound, and further limits the diameter of the imidazoline compound. The drug taught by Biggs et al. (clonidine or clonidine hydrochloride) is the same as the imidazoline compound instantly recited by instant 
	Independent instant claim 6 also limits the medical device such that it provides for a targeted delivery and limits diffusion of the clonidine when the medical device is used. The depot taught by Biggs et al. can provide for targeted delivery and prevents the delivery system (and drug included therein) from migrating away from the targeted delivery site (paragraphs [91] & [118]).
Biggs et al. further teaches that the dosage can provide for an amount of clonidine between 40 and 600 µg/day and even 200 and 400 µg/day (paragraph [193]) and that the therapeutically effective dose is released for at least 24 hours (paragraph [194]). The ranges for the amount of the clonidine thus released per day (and for at least a day) read upon the range instantly recited. As for the amount of the clonidine present, while the amount of drug present to achieve these release profiles is not taught by Biggs et al., the ranges stated would necessarily overlap the instantly recited range. To release from 40 to 600 µg of clonidine in one day would require that from 40 to 600 µg of clonidine to be present in the depot. And in cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  See MPEP 2144.05.
Additionally and alternatively, an embodiment disclosed by Biggs et al. has from 300 to 425 µg of clonidine (paragraph [192]). Instant claim 6 recites that 500 µg of clonidine is present. And the instant specification states that all numbers expressing quantities of ingredients are to be understood as being modified by the term “about” (paragraph [35]). For the purposes of applying prior art and absent a limiting definition by the specification, the term “about” will be interpreted broadly. The scope of term may be considerable where the components of the respective compositions merely perform substantially the same function in substantially the same manner. Cohesive Technologies v. Waters Corp., 88 USPQ2d 1903, 1916 (Fed. Cir. 2008). And in both the instantly claimed invention and in the disclosure of Biggs et al., the clonidine is being used to treat pain, and thus substantially perform the same function. As such, the range disclosed by Biggs et al. in this embodiment is considered to overlap the instantly recited value.
	Thus, Biggs et al. discloses all of the features instantly recited by independent claim 6 except for the inclusion of the lipid DPPG in the liposome. Biggs et al. does not teach the lipids used to prepare the liposome.
	Denyer et al. discloses liposomes used for drug delivery (abstract). Useful lipid components which have been clinically approved for use in preparing liposomes include DPPG (table 3).
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used lipids such as DPPG to prepare the liposome taught by Biggs et al. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.
	Instant claim 8 recites a further limitation to the intended use of the medical device, and Biggs et al. discloses that the invention addressed the need for methods of using non-narcotic drugs to deliver direct and localized pain control at surgical sites (paragraphs [4-5]). 
Instant claim 10 further limits the target of the tissue when the device is used. Biggs et al. discloses locally administering the clonidine at one or more target tissues, which includes nerve root or dorsal root ganglion (paragraph [33]).
	Instant claims 11-12 and 14 further limit the amount and identity of the ingredients present. And Biggs et al. discloses the clonidine (which can be clonidine hydrochloride, as stated above) is from 1 to 30 wt% (paragraph [178]), a range which overlaps the instantly recited range. And the 
	Instant claim 15 recites the further inclusion of a pore forming agent, and such an agent is suggested by Biggs et al. as being present in from 1 to 5 wt% (paragraph [204]).
Instant claim 24 recites a limitation to the amount of the DPPG relative to sodium chloride solution. There is no sodium chloride solution present in the instantly claimed medical device, and this limitation appears to relate to the method by which the liposomes were prepared (as in the instant specification at paragraph [185]). Thus, while instant claim 24 is indefinite as it is unclear what is being recited, it would appear to relate to a limitation regarding preparation of the liposomes before including the liposomes in the medical device. And the patent-ability of a product does not depend on its method of production, and if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113.  

Response to Arguments
	The Applicant argues that the rejection over Biggs et al. is not proper. The Applicant argues that the amount taught by Biggs et al. and cited in the rejection (300-425 µg) does not render prima facie obvious the instantly recited amount as it is not “about” 500 µg. The Applicant further states that one of ordinary skill in the art knows that overdoses near the nervous system would be harmful to a patient, and the claimed amount exceeds the range taught by Biggs et al.
The Applicant further states that one of ordinary skill in the art would need to modify the implant taught by Biggs et al. in order to be capable of targeting peripheral axons. This feature is 
	The Examiner acknowledges the arguments presented, but does not consider them persuasive. With respect to the amount of the clonidine present, two rationales are provided in the rejection rationale. For the former, it is clear that amounts including 500 µg are within this disclosure of Biggs et al. Biggs et al. teaches that the dosage can provide for an amount of clonidine between 40 and 600 µg/day and even 200 and 400 µg/day (paragraph [193]) and that the therapeutically effective dose is released for at least 24 hours (paragraph [194]). These ranges stated would necessarily overlap the instantly recited range. To release from 40 to 600 µg of clonidine in one day would require that from 40 to 600 µg of clonidine to be present in the depot. 
Additionally and alternatively, the embodiment disclosed by Biggs et al. and argued by the Applicant has from 300 to 425 µg of clonidine (paragraph [192]). Instant claim 6 recites that 500 µg of clonidine is present. And the instant specification states that all numbers expressing quantities of ingredients are to be understood as being modified by the term “about” (paragraph [35]). For the purposes of applying prior art and absent a limiting definition by the specification, the term “about” will be interpreted broadly. The scope of term may be considerable where the components of the respective compositions merely perform substantially the same function in substantially the same manner. See Cohesive Technologies v. Waters Corp., 88 USPQ2d 1903, 1916 (Fed. Cir. 2008). And in both the instantly claimed invention and in the disclosure of Biggs et al., the clonidine is being used to 
As for the argument relating to the targeted delivery of the clonidine, the Examiner is not persuaded. The depot taught by Biggs et al. can provide for targeted delivery and prevents the delivery system (and drug included therein) from migrating away from the targeted delivery site (paragraphs [91] & [118]). Structurally it appears to be the same manner to achieve targeting as is disclosed in the instant specification, where the viscosity of the formulation is such that it does not migrate from the targeted tissue once deployed (paragraph [168]). Such viscosities are also taught by Biggs et al., (paragraph [90]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756.  The examiner can normally be reached on Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brian Gulledge/Primary Examiner, Art Unit 1612